Citation Nr: 1434616	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-06 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left great toe disability (to include entitlement to extension of the temporary total (convalescence) rating beyond February 28, 2007).


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to July 1988.  This matter is before the Board of Veterans' Appeals (Board) on December 2013 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a November 2013 Joint Motion for Partial Vacatur and Remand by the parties (Joint Motion).  The case was originally before the Board on appeal from a November 2005 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for left great toe disability (hallux valgus of the left great toe, status post bunionectomy and osteotomy with degenerative joint disease (DJD) and elevated metatarsal).  An interim (November 2007) decision review officer (DRO) decision increased the rating for the left great toe disability to 30 percent, effective March 10, 2005.  In March 2010, the Board remanded the case for a Travel Board hearing.  In October 2011, a hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2012 the case was remanded for additional development.

An April 2013 Board decision (in part) denied an increase in the rating for the left great toe disability.  The Veteran appealed the Board's decision to the Court only to the extent that the Board denied an increase in the left great toe disability rating.  As explained in the November 2013 Joint Motion: "Appellant abandons his appeal of the denial of his claim of entitlement to an increased disability rating, in excess of 10%, for his service-connected left-femur donor site scar."   A December 2013 Court Order vacated the April 2013 Board decision and remanded the issue of entitlement to a rating in excess of 30 percent for a left great toe disability to the Board for development and readjudication consistent with the November 2013  Joint Motion.

The April 2012 Board remand referred to the RO the matter of entitlement to a temporary total (convalescence) rating following a surgical procedure in March 2011.  A March 2012 rating decision (while the case was at the Board, and unbeknownst to the Board) granted such benefit.  The Veteran has not filed a notice of disagreement with that determination, and that matter is not before the Board.
[The Veteran has a service connected left foot scar which is separately rated 10 percent; the rating for that scar is not at issue herein.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion discusses concern regarding whether the Veteran's described symptomatology of the left great toe equates to "loss of use" of his foot.  The Joint Motion notes that "loss of use" of the foot is established when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below ... the knee with use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2)(i) (2013).  The Joint Motion acknowledged that the April 2012 VA medical examiner marked a box indicating that the Veteran's disability did not equate to the same level of effective functioning as would be obtained through the use of a prosthetic.  However, the Joint Motion explained that this mark was insufficient for the Board's analysis to rely upon because "this mark was not accompanied by an explanation of that conclusion...."

In light of the Joint Motion's concerns regarding the adequacy of the medical evidence in this case, the Board finds that the appropriate course of action at this time is to remand the appeal for a new VA examination with medical opinion discussing the pertinent matters in greater detail and with a rationale presented for each pertinent conclusion.

The Board notes that the Joint Motion additionally directed attention to the question of whether referral of the Veteran's claim for extraschedular consideration is necessary in this case.  During the processing of this remand, the AOJ shall have the opportunity to make its own new formal determination regarding whether referral for extraschedular consideration is warranted, including considering whether the factors cited by the Joint Motion ("six, unsuccessful surgeries; his limitation to 'house shoes'; the retained, broken screw in his foot; his dependency on a cane for balance and ambulation; and his continued pain") are contemplated by the applicable rating criteria.

Finally, the Board observes that the Veteran has recently submitted new evidence (copies of VA medical reports from February 2014 surgery to remove a screw from his first left metatarsal).  The AOJ will have the opportunity to consider this evidence and to obtain an updated set of the Veteran's pertinent VA medical records on remand.  Updated VA records are constructively of record, may be pertinent evidence in the matters at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  (The most recent plainly comprehensive update of the pertinent VA medical records in connection with this appeal appears to have been in April 2012.)

The Veteran presented additional argument and has requested that this case be remanded to the AOJ for initial consideration of new evidence in an April 2014 written statement.  All the evidence currently of record shall be considered in the processing of this remand and the readjudication of the matter at the AOJ.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the left great toe disability on appeal since April 2012.

2.  The AOJ should then arrange for the Veteran to be examined by a foot surgeon to ascertain the current severity of his left great toe disability and to comment upon the severity of the disability throughout the pendency of this appeal.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning.

In addition to a complete assessment of the current severity of the left great toe disability, to ensure compliance with the Joint Motion's directives the examiner is asked to please specifically respond to the following:

a) Does the symptomatology and impairment associated with the Veteran's left great toe disability equate to "loss of use" of his foot such that no effective function remains other than that which would be equally well served by an amputation stump and use of a suitable prosthetic?

b) Please identify any and all periods of time since March 2004 (the beginning of the period for consideration) when the Veteran's left great toe disability resulted in impairment such that he would have been equally well served by an amputation stump and suitable prosthetic.

To ensure compliance with the directives of the Joint Motion, a complete discussion of rationale must be presented for each opinion provided, citing to supporting factual information and explaining reasons for agreement or disagreement with any pertinent prior medical opinions.

3.  The AOJ should arrange for any further action necessary for complete development regarding the effect of the Veteran's left great toe disability on his employment and his ability to function, then make formal determinations as to whether the disability picture presented is exceptional and schedular criteria are inadequate, and whether referral for extraschedular consideration is warranted (and if so, to proceed with such referral).  To ensure compliance with the directives of the Joint Motion, the determination in this regard must include specific consideration of whether the factors cited by the Joint Motion ("six, unsuccessful surgeries; his limitation to 'house shoes'; the retained, broken screw in his foot; his dependency on a cane for balance and ambulation; and his continued pain") are contemplated by the applicable rating criteria.

4.  The AOJ should then review the expanded record (including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)) and readjudicate the claim on appeal.  If any element of the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

